      Case 3:15-cv-00347-EMC Document 194 Filed 10/26/18 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
   In re LEAPFROG ENTERPRISES, INC.           )   Master File No. 3:15-cv-00347-EMC
11 SECURITIES LITIGATION                      )
                                              )   CLASS ACTION
12                                            )
     This Document Relates To:                )   [PROPOSED] ORDER AWARDING
13                                            )   ATTORNEYS’ FEES AND EXPENSES
             ALL ACTIONS.                     )
14                                            )

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     1467824_1
                 Case 3:15-cv-00347-EMC Document 194 Filed 10/26/18 Page 2 of 4




            1         THIS MATTER having come before the Court on October 25, 2018, on Lead Counsel’s

            2 Motion for an Award of Attorneys’ Fees, Payment of Expenses, and Reimbursement of Lead

            3 Plaintiff’s Costs and Expenses (ECF No. 185) in the above-captioned action; the Court having

            4 considered all papers filed and proceedings conducted herein and otherwise being fully informed of

            5 the matters hereto and good cause appearing therefore;

            6         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

            7         1.      For purposes of this Order, the terms used herein shall have the same meanings as set

            8 forth in the Stipulation of Settlement dated February 22, 2018 (the “Stipulation”). ECF No. 170-1.

            9         2.      This Court has jurisdiction over the subject matter of this Action and all matters

       10 relating hereto, including all members of the Settlement Class who have not timely and validly

       11 requested exclusion.

       12             3.      Notice of Lead Counsel’s motion for attorneys’ fees and payment of expenses was

       13 given to all Settlement Class Members who could be identified with reasonable effort. The form and

       14 method of notifying the Settlement Class of the motion for attorneys’ fees and expenses met the

       15 requirements of Rules 23 and 54 of the Federal Rules of Civil Procedure, Section 21D(a)(7) of the

       16 Securities Exchange Act of 1934, 15 U.S.C. §78u-4(a)(7), as amended by the Private Securities

       17 Litigation Reform Act of 1995, due process, and any other applicable law, constituted the best notice

       18 practicable under the circumstances, and constituted due and sufficient notice to all persons and
       19 entities entitled thereto.

       20             4.      The Court hereby awards Lead Counsel attorneys’ fees of 25% of the Settlement

       21 Amount, plus expenses in the amount of $187,783.96, together with the interest earned thereon for

       22 the same time period and at the same rate as that earned on the Settlement Fund until paid. The

       23 Court finds that the amount of fees awarded is appropriate, fair, and reasonable under the

       24 “percentage-of-recovery” method given the substantial risks of non-recovery, the contingent nature

       25 of the representation, awards in similar cases, the time and effort involved, and the result obtained

       26 for the Settlement Class. See Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1049-50 (9th Cir. 2002).

       27             5.      The awarded attorneys’ fees and expenses and interest earned thereon shall be paid to

       28 Lead Counsel from the Settlement Fund immediately upon entry of this Order, subject to the terms,

1467824_1       [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES - 3:15-cv-00347-EMC                      -1-
                 Case 3:15-cv-00347-EMC Document 194 Filed 10/26/18 Page 3 of 4




            1 conditions, and obligations of the Stipulation, the terms, conditions, and obligations of which are

            2 incorporated herein.

            3          6.     In making this award of fees and expenses to Lead Counsel, the Court has considered

            4 and found that:

            5                 (a)    the Settlement has created a fund of $5,500,000 in cash that is already on

            6 deposit, and numerous Settlement Class Members who submit, or have submitted, valid Proof of

            7 Claim and Release forms will benefit from the Settlement created by Lead Counsel;

            8                 (b)    over 40,300 copies of the Notice were disseminated to potential Settlement

            9 Class Members indicating that Lead Counsel would move for attorneys’ fees not to exceed 25% of

       10 the Settlement Amount and for expenses in an amount not to exceed $275,000, plus interest thereon,

       11 and no objections to the fees or expenses were filed by Settlement Class Members;

       12                     (c)    Lead Counsel have pursued the Action and achieved the Settlement with skill,

       13 perseverance and diligent advocacy;

       14                     (d)    Lead Counsel have expended substantial time and effort pursuing the Action

       15 on behalf of the Settlement Class;

       16                     (e)    Lead Counsel pursued the Action on a contingent basis, having received no

       17 compensation during the Action, and any fee amount has been contingent on the result achieved;

       18                     (f)    the Action involves complex factual and legal issues and, in the absence of
       19 settlement, would involve lengthy proceedings whose resolution would be uncertain;

       20                     (g)    had Lead Counsel not achieved the Settlement, there would remain a

       21 significant risk that the Settlement Class may have recovered less or nothing from Defendants;
                                                    appears to
       22                 (h)      Lead Counsel have devoted over 4,900 hours, with a lodestar value of

       23 $2,864,757.50 to achieve the Settlement;

       24                     (i)    Lead Plaintiff approved the amount of attorneys’ fees awarded as fair and

       25 reasonable; and

       26                     (j)    the attorneys’ fees and expenses awarded are fair and reasonable and

       27 consistent with awards in similar cases within the Ninth Circuit.

       28

1467824_1       [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES - 3:15-cv-00347-EMC                    -2-
                 Case 3:15-cv-00347-EMC Document 194 Filed 10/26/18 Page 4 of 4




            1         7.     Pursuant to 15 U.S.C. §78u-4(a)(4), the Court awards Lead Plaintiff KBC Asset

            2 Management NV $5,600 for its time and expenses representing the Settlement Class.

            3         IT IS SO ORDERED.                                     ISTRIC
                                                                       TES D      TC
            4                                                        TA




                                                                                              O
                       October 26, 2018




                                                                S
                DATED: _____________________                  ___________________________________




                                                                                               U
                                                               ED




                                                                                                RT
            5                                                 HONORABLE EDWARDDM. CHEN
                                                                             DERE




                                                           UNIT
                                                                      SO OR DISTRICT JUDGE
                                                              UNITED STATES
                                                                    IT IS    DIFIED
            6
                                                                       AS MO




                                                                                                       R NIA
            7
                                                                                               n
                                                                                         M. Che




                                                           NO
                                                                                 dward
            8                                                            Judge E




                                                                                                       FO
                                                            RT




                                                                                                   LI
            9
                                                                    ER




                                                               H




                                                                                                  A
                                                                         N                         C
                                                                                           F
       10                                                                    D IS T IC T O
                                                                                   R
       11

       12

       13

       14

       15

       16

       17

       18
       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

1467824_1       [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES - 3:15-cv-00347-EMC                     -3-
